DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 24 of June 2021.
Claims 1, 9, and 16 have been amended.
Claims 1-16 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that whether the claim includes generic, well-understood, routine, and conventional activity is irrelevant to the determination under Prong Two. Instead, any and all consideration of generic, well-understood, routine, and conventional components is performed under Step 2B of the analysis.  Examiner respectfully disagrees.  The October revision of the 2019 PEG states that in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer. Such limitations would not be sufficient to demonstrate integration of a judicial exception into a practical application, and accordingly the analysis of the claims must proceed to Step 2B, shown in greater detail below under the USC 101 Rejection section.  The October revision of the 2019 PEG further states that first the specification should be evaluated to determine if the 
	Applicant asserts that the Office appears to be dismissing the Applicant's claims because they only involve generic computer components, concluding that the claims fail to integrate the alleged judicial exception into an inventive concept because these "additional elements" are recited at a high level of generality.  This analysis is plainly incorrect and cannot support a finding of ineligibility, as referenced by the Guidance reproduced above.  Examiner respectfully disagrees.  The examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. The full scope of the claim under the BRI should be considered to 

35 USC § 103
Applicant asserts that the combination of Rapp and Nessland fails to disclose, teach, or suggest at least: "wherein the centralized management module is further configured as a sole mechanism to centrally manage employee information for the plurality of partner entities".  Examiner respectfully disagrees.  Rapp [32] discloses that the features and functionality of the present invention may be provided through one or more software applications distributed across one or more computers (i.e. a mechanism per plain meaning of the word) and [34] discloses service providers or employees can view their personal appointment schedules (i.e. personal information) to determine when they will be providing services to customers.  Therefore Rapp in view of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification does not disclose “without navigating the user away from the user interface” or anything about requiring that all the functions (receive data to schedule, present possible, receive user selection, and scheduling) are performed without navigating the user away from a GUI.  Furthermore, the applicant notes in his remarks that support for the claim amendments may be found in at least paragraphs [0044]-[0045] of the originally filed specification.   Yet, [44-45] doesn’t require that all the steps are performed in one GUI and the GUI that is referenced is 
	Dependent claims 2-8 inherit the deficiencies of the independent Claims and thus are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…determine one or more possible appointments based on the data, present the one or more possible appointments, receive a user selection from the one or more possible appointments, and schedule the appointment based on the user selection, without navigating the user away; …is further configured as a sole mechanism to centrally manage employee information for the plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions and…is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities…; and one or more databases configured to store appointment information, wherein the one or more databases…wherein the data comprises a date and time slot and at least one of a 
More specifically, claims 1-16 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-8 and 10-15 contain the same abstract idea with respect to claims 1 and 9 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 16 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 9, and 16 recite additional elements “a processor” coupled to “a memory”, “a user interface” that interacts with one or more users to display one or more items based on user input; “a centralized management module” connected to “the user The user interface device may include a computer 110, a laptop/notebook 112, a mobile phone, a personal data assistant (PDA) 116, or other similar device 118, such as a server or server-like system, a module, a smart phone, a wireline phone, a satellite phone, etc. Although a user interface device may typically be directed to those having computing or communication capability, it should be appreciated that other various systems/devices may also be used. These may include MP3 players, video players, personal media players, personal video recorders (PVR), watches, gaming consoles/devices, navigation devices, televisions, printers, and/or other devices capable of receiving and/or transmitting signals. It should be appreciated that the communications device/system may be mobile, handheld, or stationary” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, additional elements for storing/receiving/transmitting data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception (e.g. mere data gathering in conjunction with a law of nature or abstract idea) in view of MPEP 2106.05(g).
With respect to step 2B, claims 1-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a processor” coupled to “a memory”, 
As a result, claims 1-16 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1-16 do not recite any additional elements beyond those recited in the independent claims.
Claims 2-8 and 10-15 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1--16 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020116232 to Rapp et al. (hereinafter referred to as “Rapp”) in view of US 20080313005 to Nessland et al. (hereinafter referred to as “Nessland”).

(A)	As per Claims 1 and 16: 
Rapp expressly disclose:
a processor coupled to a memory; a user interface that interacts with one or more users to display one or more items based on user input; (Rapp ¶29-31 the interactive scheduling system and method of the present invention comprises software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors that use the system and method of the present invention a vendor may use a computer (processor + memory) equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor).
	a centralized management module connected to the user interface and the processor and configured to receive data related to scheduling an appointment across a plurality of partner entities, determine one or more possible appointments based on the data, present the one or more possible appointments, receive a user selection from the one or more possible appointments, and schedule the appointment based on the user selection, without navigating the user away from the user interface, wherein the centralized management module is further configured as a sole mechanism to centrally manage employee information for the plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions…; (Rapp¶34-35, 49-50 customers who wish to schedule appointments may access services through a user link and sign-in area 160.  At the appointment page, the customer signs in and sets up an appointment 194. The customer's selections related to a vendor, service, service provider, and timeslot are communicated to an appointment scheduling software application. Although employees of the vendor typically provide services, any individual who can provide the service may be identified as the service provider. The name of the vendor and the selected service are shown at the top of the page 230. Referring to FIG. 4, a services page for a plurality of vendors (partner entities) in accordance with an example embodiment of the present invention is shown. For each vendor 220, 222, 224, a link to a web site for the vendor is displayed and a default service for a pulldown menu of services is displayed. The customer may leave the default service or select a different service and select a “Go” button to begin the process of scheduling an appointment for the selected service.  The customer may change the selected service or choose a different vendor. The bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service). 
one or more databases configured to store appointment information, wherein the one or more databases are connected to the management module and wherein the data comprises a date and time slot and at least one of a facility, a service, and a servicer; (Rapp ¶31, 64 a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor.  Following selection of a service, 
 Although Rapp teaches a system and method for interactive scheduling, it doesn’t expressly disclose payroll and point-of-sale functions, however Nessland teaches: 
…and wherein the management module is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities using the centralized management module; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and have the software application comprised of point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 and have a payroll  module/function as taught in Nessland ¶23.
Nessland [23] teaches a point of sale in view of system claim 16.

(B)	As per Claims 2 and 11: 
Rapp expressly disclose:
wherein the management module is further configured to manage customer information, wherein the customer information comprises at least one of personal information, appointments, orders, availability, payments, and preferences; (Rapp ¶35 new customers enter contact and other customer profile information 162. The customer data is stored in a customer profile database that includes the customer's email address). 
NOTE:  Claim 11 is taught by both Claims 2-3.

(C)	As per Claims 3 and 11: 
Rapp expressly disclose:
wherein the management module is further configured to manage facilities information, wherein the facilities information comprises at least one of schedules, services, availability, and inventory; (Rapp ¶33-34 the two primary users of the appointment scheduling software application are vendors and customers of vendors. A vendor accesses an online appointment book to view the day's appointments, to schedule appointments for phone-in or walk-in customers, and to administer a database of customer profile information.  Service providers or employees of the vendor may view their personal appointment schedules to determine when they will be providing services to customers 156).

(D)	As per Claim 4: 
Although Rapp in view of Nessland teaches a system and method for interactive scheduling, it doesn’t expressly disclose a point of sale function, however additional teachings of Nessland teaches: 
wherein the management module is further configured to manage point-of-sale (POS) services; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp in view of Nessland’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and have the software application comprised of point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 in view of Nessland and have a payroll  module/function as additionally taught in Nessland ¶23.

(E)	As per Claims 5 and 12: 
Rapp expressly disclose:
wherein the facility is a room or space for performing one or more services of the appointment; (Rapp ¶ 39  the customer then is provided with a confirmation of the appointment 196 and other information such as a map to the vendor's location (room or space).

(F)	As per Claims 6 and 13: 
Rapp expressly disclose:
wherein the service is provided by a servicer; (Rapp ¶34 service providers are individuals who provide services to customers).

(G)	As per Claims 7 and 14: 
Rapp expressly disclose:
wherein the servicer comprises at least one of an employee, an employer, and an independent contractor; (Rapp ¶34 service providers are individuals who provide services to customers. They are usually employees of the vendor. The vendor user may further print appointments 150 as well as search for and add customers 152, 154).

(H)	As per Claims 8 and 15: 
Rapp expressly disclose:
wherein the appointment is for spa-related services; (Whitney ¶22 the spa scheduling system includes the selling of spa inventory on a global basis. The scheduling system is an integrated solution, which brings all three components of the spa reservation equation together: the spa consumer, the spa reservationists who are responsible for booking and managing spa appointments, and the spa managers, who are responsible for running spa operations). 

(I)	As per Claim 9: 
Rapp expressly disclose:
receiving, by a computer or internet connected device, via a user interface, data related to scheduling an appointment at a centralized management module for a user across a plurality of partner entities, wherein the data comprises a date and time slot and at least one of a facility, a service, and a servicer, wherein the centralized management module is further configured as the sole mechanism to centrally manage employee information for the plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions…;(Rapp¶34-37, 49-50 customers who wish to schedule appointments may access services through a user link and sign-in area 160.  At the appointment page (user interface), the customer signs in and sets up an appointment 194. The customer may choose a date with the earliest available timeslot and then select from available timeslots 192.  The customer's selections related to a vendor, service, service provider, and timeslot are communicated to an appointment scheduling software application. Although employees of the vendor typically provide services, any individual who can provide the service may be identified as the service provider. The name of the vendor and the selected service are shown at the top of the page 230. Referring to FIG. 4, a services page for a plurality of vendors (partner entities) in accordance with an example embodiment of the present invention is shown. For each vendor 220, 222, 224, a link to a web site for the vendor is displayed and a default service for a pulldown menu of services is displayed. The customer may leave the default service or select a different service and select a “Go” button to begin the process of scheduling an appointment for the selected service. The customer may change the selected service or choose a different vendor. The bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service).
 determining, by a computer or internet connected device, one or more possible appointments based on the data; (Rapp ¶31 a central appointment repository 110 is located at the web server 108, and is shared by all vendors. Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor).
presenting, by a computer or internet connected device, to the user, the one or more possible appointments; (Rapp ¶48 the first entry point 210 allows a customer to start the process of scheduling an appointment. The second entry point 212 allows a customer to view his or her personal calendar web page or “my appointments” area).
receiving, by a computer or internet connected device, from the user, a user selection from the one or more possible appointments; (Rapp ¶39-40 the appointment data related to the customer's selection of a vendor, service, service provider, date, and timeslot is stored at a central appointment repository. The customer then is provided with a confirmation of the appointment 196 and other information such as a map to the vendor's location. Finally, email confirmations are sent to the customer 198 and to the business 200).
scheduling, by a computer or other internet connected device, the appointment, at the centralize management module, based on the user selection; (Rapp ¶42 Also upon approval, an appointment book for the vendor is created. Information entered into the vendor's appointment book is maintained at a central appointment repository).
Although Rapp teaches a system and method for interactive scheduling, it doesn’t expressly disclose payroll function, however Nessland teaches: 
…wherein the management module is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities using the centralized management module; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp’s interactive scheduling system and method comprising software 

(J)	As per Claim 10: 
Rapp expressly disclose:
wherein determining one or more possible appointments based on the data comprises using at least one of servicer information, customer information, and facilities information; (Rapp ¶31 As shown in FIG. 1, a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. A central appointment repository 110 is located at the web server 108, and is shared by all vendors. Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        9/14/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623